Citation Nr: 0709594	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-10 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of lumbar laminectomies with a herniated nucleus 
pulposus (HNP) and degenerative disc disease (DDD), prior to 
January 8, 2003.

2.  Entitlement to a rating in excess of 40 percent for 
residuals of lumbar laminectomies with a HNP and DDD, from 
January 8, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from October 1972 to March 
1975.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2002 rating action that granted 
an increased rating from 10 percent to 20 percent for 
residuals of lumbar laminectomies with a HNP and DDD.  A 
Notice of Disagreement was received in July 2002, and a 
Statement of the Case (SOC) was issued subsequently that 
month.  In a Substantive Appeal, received in August 2002, the 
veteran requested a Board hearing in Washington, D.C.

By rating action of March 2003, the RO increased the rating 
for the veteran's residuals of lumbar laminectomies with a 
HNP and DDD from 20 percent to 40 percent, effective January 
8, 2003.  A Supplemental SOC (SSOC) was issued subsequently 
in March 2003. In April 2003 written argument, the veteran 
claimed a rating in excess of 20 percent for residuals of 
lumbar laminectomies with a HNP and DDD prior to January 8, 
2003.  A SSOC was issued in May 2003, reflecting the RO's 
denial of a rating in excess of 20 percent prior to January 
8, 2003.

In January 2004, the Board notified the veteran of a Board 
hearing that had been scheduled for her in Washington, D.C. 
for a date in March.  In a written statement that was 
received in February 2004, the veteran canceled the Board 
hearing.

Although the RO granted a higher rating for the disability 
under consideration effective January 8, 2003, because a 
higher rating for this disability is available before and 
after this date, and the veteran is presumed to seek the 
maximum available benefit for a disability, the Board has 
recharacterized the appeal as encompassing the two matters 
set forth on the title page.   See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In January 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include obtaining VA treatment records 
and affording the veteran a VA examination.  After 
accomplishing the requested actions, the RO/AMC continued the 
denial of the claims on appeal (as reflected in an August 
2005 SSOC and returned these matters to the Board for further 
appellate consideration.  

In December 2005, following certification of the appeal by 
the RO/AMC in November 2005, the appellant submitted to Board 
additional written statements, which the Board will consider 
in connection with the appeal. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
show severe intervertebral disc syndrome (IVDS), with 
recurring attacks with intermittent relief.

3.  Medical evidence since September 23, 2002, does not 
document that the appellant had any qualifying incapacitating 
episodes due to lumbar disc disease during the previous 
twelve-month period, or that she had separately ratable 
neurological manifestations to be combined with the 
orthopedic manifestations.

4.  Medical evidence since September 26, 2003 does not show 
any ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for ratings in excess of 20 percent prior to 
January 8, 2003, and 40 percent on or after January 8,2003, 
for residuals of lumbar laminectomies with a HNP and DDD, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 
4.49, 4.71, 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002); and Diagnostic Code 5293 (as in 
effect since September 23, 2002); General Rating Formula for 
renumbered Diagnostic Codes 5235-5243 and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

December 2001 pre-rating and March 2005 post-rating RO 
letters collectively notified the veteran and her 
representative of what was needed to establish entitlement to 
a higher rating, of VA's responsibilities to notify and 
assist her in her claims, and a request to advise the RO as 
to whether there was medical evidence showing treatment for 
the service-connected back disability.  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support her claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support her claims, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the March 2005 RO letter requested that the 
veteran furnish any evidence that she had in her possession 
that pertained to her claim.  The Board finds that, 
collectively, these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the documents 
substantially meeting the VCAA's notice requirements-
addressed above-were furnished to the veteran both before 
and after the May 2002 rating action on appeal.  However, the 
Board finds that any delay in issuing the section 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  As indicated below, as a result of RO/AMC 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO's most recent March 2005 notice letter-which further 
completed VA's notice requirements-and additional 
opportunity to provide information and/or evidence pertinent 
to the claim under consideration, the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
August 2005 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  Id.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the SOC and SSOC, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned.  While the RO has not provided the veteran 
notice regarding the assignment of effective dates, on these 
facts, such omission is harmless.  Id.  Because the Board's 
decision herein denies the claim for increase, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate her claims, to include 
obtaining available post-service VA medical records from the 
Richmond and Hampton VA Medical Centers (VAMC) through 2003.  
In December 2001, January 2003 and July 2005, the veteran was 
afforded comprehensive VA examinations in connection with her 
claims, reports of which are of record.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with these matters.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of October 1996,  the RO 
granted service connection for herniated nucleus pulposus of 
the lumbar spine, , and assigned an initial 0 percent rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293, effective August 12, 1996.  In a February 1997 
rating decision, the RO assigned a 10 percent rating, 
effective August 12, 1996.  In the May 2002 RO rating 
decision, the RO assigned a 20 percent rating, effective from 
May 14, 2001.  In a March 2003 rating action, the RO 
recharacterized the service-connected back disability as 
residuals of right L4-5 hemilaminectomies or herniated 
nucleus pulposus of L4-5 right with degenerative disc disease 
at L4-5 and assigned a 40 percent rating under DC 5292, 
effective from January 8, 2003.  

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: moderate IVSD with recurring attacks, was rating 20 
percent disabling; severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings prior to September 23, 2002 
provide no basis for more than the assigned 20 percent rating 
under former DC 5293.  

A December 2001 VA outpatient treatment record shows that the 
veteran complained of severe low back pain.  It was indicated 
that he had a history of discectomy, now with pain into the 
right hip.  It was noted that an x-ray showed mild lumbar 
degenerative disc disease.  Examination showed full range of 
motion at the waist.  The right paraspinal muscles were 
tender.  The assessment was low back pain with trigger point.  

On VA examination in December 2001, it was noted that the 
veteran had a history of L4-L5 laminectomy in October 1973.  
The veteran reported that in 1999 her back pain began to 
flare and she had more frequent bouts of back pain which had 
progressively worsened.  She indicated that her lower back 
pain was chronic and constant, and associated with weakness, 
fatigue, lack of endurance and stiffness.  She reported daily 
pain in the right buttock and right inguinal area was well as 
occasional numbness of the left foot and occasional numbness 
of the left leg.  She indicated that she had daily back pain 
which was aggravated by sitting, walking or standing for more 
than 10 minutes, or sleeping the wrong way.  She indicated 
that pain was alleviated by rest, heating pain and muscle 
relaxants.  She reported that she would dress, walk and cook, 
but not vacuum, drive a care, go shopping, take out the 
trash, push a lawnmower, climb stairs or garden due to her 
back problems.

On examination, the examiner noted that she walked and sat 
slowly, due to stiffness and pain in her back.  There was no 
muscle spasm of the lumbar spine noted, but there was 
tenderness in the area of the lower lumbar area with straight 
leg raising positive bilaterally.  It was indicated that 
flexion of the lumbar spine was from 01 to 251 degrees, 
extension was from 01-101 degrees  right lateral flexion was 
from 01 to 101 degrees, left lateral flexion was from 01 to 
251 degrees and right and left rotation was from 01-101 
degrees.  It was indicated that for each range of motion, 
there was subjective and objective pain at L4-L5.  The 
examiner indicated that motor strength, including flexion, 
extension, hamstring, quadriceps, plantar and dorsiflexion 
were bilaterally weak at 4/5.  There was no evidence of 
muscle atrophy.  There was reported decreased pinprick over 
the right lateral and medial calf as well as the right 
lateral and medial foot dorsally.  Reflexes were +3 in the 
knees and at the ankles with no clonus.  It was indicated 
that a lumbar spine x-ray showed mild to moderate spondylosis 
with disc space narrowing at L4-L5.  The diagnosis was 
herniated nucleus pulposus of the lumbar spine and 
postoperative L4-L5 laminectomy with residuals of chronic 
back pain.  It was noted that the veteran had decreased range 
of motion, severe back pain and decreased sensation in the 
right lower extremity on examination.  

A February 2002 VA outpatient treatment record shows that the 
veteran was evaluated for chronic back pain.  She indicated 
that the pain was getting worse and at times radiated to the 
right lower extremity.  There was no change in bowel bladder.  
On examination, she reported pain in the lower back in all 
directions.  There was marked tenderness on palpation of the 
right paraspinal muscles.  It was indicated that straight-leg 
raising was with pain in the lower back and there was no 
radicular pain.  Deep tendon reflexes were equal and 3+ in 
the knees and ankles.  There was no muscle atrophy and 
questionable decreased sensation to pinprick over the right 
L5 dermatome.  It was noted that a CT scan of the back showed 
lumbar stenosis.   

April and May 2002 VA outpatient treatment records show that 
the veteran reported low back pain. 

An August 2002 VA neurology outpatient treatment record 
indicated that the veteran reported constant left distal calf 
numbness and complete numbness of the great toe.  She also 
reported back pain that was constant and sometimes radiated 
down her posterior thigh to her knee.  Back pain was worsened 
by sitting or standing too long and by coughing or sneezing.  
Examination of the back revealed a negative seated straight 
leg raising with some minor complaints but no resistance on 
the right with full knee extension.  Supine straight leg 
raising was positive for complaints at 20 degrees.  Motor 
strength was 5+/5+ in all groups with normal tone and bulk.  
There was slight decrease in pinprick and light touch but not 
temperature over the lateral aspect of the dorsum of the left 
foot, not including the left great toe.  The assessment was 
new left distal leg numbness in the setting of a prior right 
laminectomy in 1973.  It was noted that there were very mild 
soft findings of decreased pinprick on the lateral dorsum of 
the left foot which may indicated L3/4 and L4/5 root 
irritation.  The diagnoses also included chronic low back 
pain.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 20 
percent prior to September 23, 2002.  While the evidence 
shows complaints of chronic back pain with some complaints of 
decreased sensation in the right leg and numbness of the left 
leg, there is no evidence of impaired motor or sensory 
function, or of any neurological abnormalities.  As such, the 
evidence does not show symptoms required for a 40 percent 
rating, i.e. severe IVDS with recurring attacks with 
intermittent relief under DC 5293.    

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating and severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5292.  There is no evidence of severe limitation 
of motion of the lumbar spine that would warrant a 40 percent 
rating under DC 5292.  Under the criteria of former DC 5295 
(as in effect prior to September 26, 2003), severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5295.  The evidence prior to September 
23, 2002 does not show severe lumbosacral strain which would 
warrant a 40 percent rating under DC 5295.  

Further, no other DC provides any basis for assignment of any 
higher rating during the period in question.  Under the 
former criteria, ratings in excess of 40 percent are 
available for residuals of a fractured vertebrae, or for 
unfavorable ankylosis of the lumbar spine or for ankylosis of 
the entire spine; however, as the medical evidence does not 
demonstrate that the veteran's degenerative disc disease 
involved any of the above, there is no basis for evaluation 
of the disability under former DCs 5285, 5286 or 5289, 
respectively.  

Rating Criteria from September 23, 2002 to September 25, 
2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods:  
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

A September 2002 VA EMG Consultation report indicated that 
the veteran was referred for electrodiagnostic study with a 
provisional diagnosis of chronic back pain.  It was indicted 
that the study was normal and there was no evidence of 
peripheral neuropathy and no evidence of lumbosacral 
radiculopathy.

A November 2002 VA treatment record noted that magnetic 
resonance imaging (MRI) done in October 2002 at a private 
facility showed widely patent central canal and neural 
foramina without evidence for recurrent disc herniation; mild 
degenerative disc disease at L3-L5, and small lamina defect 
L4-5 consistent wit prior decompression of right 
posteriolateral disc without recurrence.

On VA examination in January 2003, the veteran reported that 
she received treatment at the pain clinic and was given 
therapy to learn exercises for her back.  He also indicated 
that she was given a back brace and a TENS unit to help with 
pain.  She reported chronic numbness of the left calf and 
foot.  She indicated that she had developed pain in the right 
sacroiliac (SI) joint and the right buttock.  She denied any 
gastrointestinal or genitourinary symptoms.  She reported 
that most days the lower back pain was 7/10.  She indicated 
that over the last 12 months, her back pain had been 
incapacitating at least once or twice per week, lasting for a 
day or two.  She indicated that she did all activities, but 
has to do it very slowly.  She indicated that she did not 
vacuum because the bending might aggravate the back pain and 
that standing for more than 20 minutes aggravated her back 
pain and caused pain in the right SI joint and right 
buttocks, down to the right popliteal area and hamstring.  
She indicated that while sometimes the back is mild, most of 
the time it is somewhat more severe.  She indicated that she 
last worked in 1996 and missed a lot of time due to her back.  
Neurological examination showed that reflexes were +2 in the 
knees and ankles, bilaterally.  Sensory examination to 
pinprick showed decreased sensation in the left calf and over 
the left big and little toes.  The veteran could toe and heel 
walk and there was diffuse 4/5/5 motor strength in the lower 
extremities related to pain.  Examination of the lumbar spine 
revealed that there was no radiation of pain on movement.  
There was tenderness in the lower lumbar spine area.  
Straight leg raising was positive at 10 degrees bilaterally.  
There were no signs of radiculopathy.  Flexion of the lumbar 
spine was from 0 to 20 degrees, extension was from 0 to 5 
degrees, right and left lateral flexion was from 0 to 5 
degrees, right and left rotation was from 0 to 5 degrees.  It 
was noted that there was subjective and objective pain on all 
movements.  There was no ankylosis of the lumbar spine noted.  
The diagnosis was postoperative L4-L5 hemilaminectomy in 
1973, history of spinal stenosis of L3-L4 and L4-L5 with 
residuals of L4-5 degenerative disc disease, chronic back 
pain, decreased range of motion, and sensory deficit in the 
left dermatomal distribution.  

Considering the pertinent evidence in light of the criteria 
in effect during the period from September 23, 2002 through 
September 25, 2003, the Board finds that a rating greater 
than 20 percent prior to January 8, 2003 and greater than 40 
percent on or after January 8, 2003 is not warranted on any 
basis.

The medical evidence shows that at the time of the January 
2003 VA examination, the veteran reported once or twice per 
week, lasting for a day or two.  She did not indicate and the 
medical evidence does not show, that the reported 
incapacitating episodes required bed rest prescribed by a 
physician.  As such, the evidence does not demonstrate either 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks or having a total duration 
of a least four weeks but less than six weeks during the past 
12 months, which is warranted for a rating in excess of 20 
percent prior to January 8, 2003 or a rating in excess of 40 
percent on or after January 8, 2003, assignable on the basis 
of incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5293 
(2003).  

Moreover, combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 20 percent prior to January 8, 2003 and rating 
greater than 40 percent on or after January 8, 2003.  For the 
period in question, the pertinent medical findings do not 
demonstrate more orthopedic impairment-primarily, motion 
limited by pain -than would warrant a 20 percent rating prior 
to January 8, 2003 and a 40 percent rating on or after 
January 8, 2003 under Diagnostic Code 5292, or, 
alternatively, under Diagnostic Code 5295.  There is no 
medical evidence regarding range of motion of the lumbar 
spine and nothing to support higher ratings under either DC 
5292 or 5295.  Further, there is no medical indication that 
the veteran had separately ratable neurological 
manifestations of back disability during this time frame.  As 
indicated above, a September 2002 electrodiagnostic study was 
normal and there was no evidence of peripheral neuropathy and 
no evidence of lumbosacral radiculopathy.  The January 2003 
examination report noted findings of some diminished 
sensation to pinprick in the left calf, but there was no 
findings of any other neurological manifestations of the back 
disability on examination. 

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code during 
the period in question.  While, under the criteria in effect 
prior to September 26, 2003, evidence of ankylosis of the 
lumbar spine or residuals of fracture of the vertebra without 
cord involvement; or abnormal mobility requiring neck brace, 
may warrant a rating in excess of 40 percent, here, the 
disability has not been shown to involve any of the above.  
See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2003).  

Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Rating Formula, a 10 percent is assignable 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).

Records of the Social Security Administration, received in 
June 2005, show that the veteran was awarded disability 
benefits in February 1999 on the basis of disabilities other 
than the service-connected back disability.  

On VA examination in July 2005, the veteran reported back 
pain and numbness in the left calf and foot for the previous 
three years, which had caused falls.  It was indicated that 
she had moderate fatigue, stiffness, weakness and spasm of 
the low back.  She indicated that the pain was constant and 
radiated to the right buttock and groin.  It was noted that 
she used a brace.  She reported that she was unable to walk 
for more that a few yards.  It was indicated that there were 
no incapacitating episodes.  On examination, the veteran 
walked slowly with her back straight and stiff.  Range of 
motion testing showed flexion from 0 to 20 degrees, extension 
was from 0 to 12 degrees, left lateral flexion was from 0 to 
12 degrees, left lateral rotation was from 0 to 5 degrees, 
right lateral rotation was from 0 to 5 degrees.  It was 
indicated that there was additional limitation of flexion of 
0 to 10 degrees on repetitive use due to pain, fatigue, 
weakness or lack of endurance.  Motor examination showed 
active movement against gravity of the hips, knees and 
ankles. Sensory examination show some impairment to pinprick 
in the lower extremities.  Reflex examination was normal in 
the triceps and for knee jerk bilaterally and above for ankle 
jerk bilaterally.  The diagnosis was mild residual 
degenerative disc disease L4-5.  It was indicated that there 
was no ankylosing of the lumbar spine and no demonstrable 
evidence for sciatica other than the veteran's complaint of 
severe pain with minimal straight leg raise of only 20 
degrees bilaterally.  It was noted that from September 2002 
to the present time the veteran did not report incapacitating 
episodes treated by a physician with acute signs and symptoms 
requiring bed rest.  

In a November 2005 statement, the veteran indicated that she 
used bed rest, pain medication, a TENS unit, a back brace and 
a heating pad to alleviate pain.  She indicated that there 
have been no episodes that required more than four weeks bed 
rest required by a physician.  She asserted that she had been 
unable to work since 1996 and noted that she had applied for 
SSA benefits for head injuries, which were not service-
connected.  

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating greater than 40 percent for this period also is not 
warranted on any basis.

The medical evidence since September 26, 2003 clearly does 
not reflect a basis for more than a 40 percent rating under 
the General Rating Formula.  While, under Note (1) at revised 
DC 5235-5243, VA must continue to consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the veteran's service-connected 
lumbar spine disability, such would not be the case here.  

Considering the pertinent findings with respect to veteran's 
primary orthopedic manifestation-limited motion-in light of 
the General Rating Formula would result in no more than a 
maximum 40 percent rating, based on consideration of the 
findings shown on VA examination in July 2005 which included 
flexion from 0 to 20 degrees with an indication of additional 
limitation of flexion of 0 to 10 degrees on repetitive use 
due to pain.  At any rate, there is no evidence of actual or 
comparable ankylosis of the lumbar spine so as to warrant 
more than 40 percent rating under the criteria of the General 
Rating Formula.  The July 2005 VA examiner noted that the 
veteran did not have ankylosis of the lumbar spine and the 
there was demonstrated measurable range of low back motion at 
the time of that examination. 

There also is no medical evidence of any separately ratable 
neurological disability.  The July 2005 VA examination report 
indicated that there was no demonstrable evidence for 
sciatica and there was not other diagnosis of any 
neurological disability.  

Further, there is no medical evidence that the veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  In the November 2005 statement, the veteran 
indicated that she used bed rest as one means of alleviating 
back pain, but also indicated that there had been no episodes 
that required more than four weeks bed rest required by a 
physician.  In addition, the record does not show that bed 
rest has been prescribed by a physician, or include objective 
evidence otherwise establishing incapacitating episodes.  As 
such, the competent and objective evidence does not support a 
finding that the veteran has incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, which is warranted for the next higher, 60 percent, 
rating assignable on the basis of incapacitating episodes.

All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 20 percent 
rating prior to January 8, 2003 and the 40 percent on or 
after January 8, 2003 rating properly compensates the veteran 
for the extent of her functional loss due to pain and other 
factors set forth in §§ 4.40 and 4.45.  The Board notes VA 
examiner's comments on examination in January 2003 that there 
was subjective and objective pain on movement as well as the 
comments included in the July 2005 examination report that 
the veteran had additional limitation of flexion on 
repetitive use due to pain, weakness, lack of endurance and 
fatigue of the lumbar spine.  The evidence indicates that the 
RO's assignment of both the 20 percent and 40 percent ratings 
was based on consideration of functional loss due to pain 
weakness, fatigue, lack of endurance, and incoordination.  As 
these symptoms are contemplated in the assignment of each 
rating, none provides any basis for assignment of any higher 
rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards, and to warrant assignment 
of any higher rating on an extra-schedular basis for any 
period under consideration.  See 38 C.F.R. § 3.321(b)(1) 
(cited to and discussed in the in the March and May 2003 
SSOC's).  Initially, the Board notes that there has been no 
showing that the veteran's low back disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned rating).  The veteran has 
reported that she last worked in 1996 and is unable to work 
due to her back disability.  The SSA records, indicate 
however, that she is in receipt of SSA disability benefits on 
this basis of nonservice-connected disabilities and there is 
no indication in those records that her back disability 
impacted her employment.  Simply stated, there is no 
objective evidence to support the veteran's assertions that 
she in unable to work solely due to her service-connected 
back disability.  There also is no objective evidence that 
the service-connected lumbar spine disability has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered inadequate the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not invoked.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, each claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for residuals of lumbar 
laminectomies with HNP and DDD, prior to January 8, 2003, is 
denied.

A rating in excess of 40 percent for residuals of lumbar 
laminectomies with a HNP and DDD, from January 8, 2003, is 
denied.



____________________________________________
JCQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


